      Case 2:18-cv-02973-TLN-KJN Document 83 Filed 07/29/21 Page 1 of 3


 1   TIMOTHY D. McGONIGLE PROF. CORP.
     Teresa Z. Youhanaie (SBN143393)
 2   tyouhanaie@icloud.com
     1880 Century Park East, Suite 516
 3
     Los Angeles, California 90067
 4   Telephone: (310) 478-7110
     Facsimile: (888) 266-9410
 5
     BAKER, DONELSON, BEARMAN, CALDWELL
 6    & BERKOWITZ, PC
     Amy L. Champagne (admitted pro hac vice)
 7
     achampagne@bakerdonelson.com
 8   Samuel D. Gregory (admitted pro hac vice)
     sdgregory@bakerdonelson.com
 9   100 Vision Drive, Suite 400
     Jackson, MS 39211
10   Telephone: (601) 351-2400
11   Facsimile: (601) 351-2424

12   Attorneys for Defendant
     LSP Products Group, Inc.
13
                                  UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15
     TIFFANY HARRIS, individually, and on                 Case No. 2:18-cv-02973-TLN-KJN
16   behalf of all others similarly situated,
                                                          JOINT STIPULATION FOR
17                  Plaintiff,                            EXTENSION OF DEADLINES and
                                                          ORDER
18          vs.
19                                                        Hon. Troy L. Nunley
     LSP PRODUCTS GROUP, INC.
20
            Defendant.
21

22

23                                        JOINT STIPULATION

24          COME NOW, Defendant LSP Products Group, Inc. (“LSP”) and Plaintiff Tiffany Harris

25   and FILE THIS Joint Stipulation for Extension of Deadlines, and in support thereof show as

26   follows:

27          WHEREAS, on May 28, 2019, the Court entered its Amended Pretrial Scheduling Order

28   that set multiple deadlines that are triggered by the Court’s ruling on Defendant’s Motion to


                                                      1
      Case 2:18-cv-02973-TLN-KJN Document 83 Filed 07/29/21 Page 2 of 3


 1   Dismiss. (Dkt. #78).

 2          WHEREAS, on June 30, 2021, the Court granted Defendant’s Motion to Dismiss which

 3   allowed Plaintiff to file an amended complaint within 30 days. (Dkt. #81).

 4          WHEREAS, in light of the order, Defendant’s deadline to file third-party claims, join

 5   additional parties, or amend the pleadings is the same as Plaintiff’s deadline to amend the

 6   complaint.

 7          WHEREAS, Plaintiff needs an additional 3 weeks to amend the complaint.

 8          WHEREAS, the parties agree that the deadlines in the Amended Pretrial Scheduling Order

 9   should not begin to run until after Defendant files an Answer to Plaintiff’s forthcoming Amended

10   Complaint.

11          WHEREAS, good cause exists for the mutual extension.

12          Thus, the parties stipulate that:

13          1. Plaintiff’s amended complaint is due on or before August 20, 2021.

14          2. The deadlines in the Amended Pretrial Scheduling Order (Dkt. #78) originally

15                calculated from the Court’s ruling on Defendant’s Motion to Dismiss (Dkt. #81) will,

16                instead, be calculated from Defendant’s Answer to Plaintiff’s forthcoming Amended

17                Complaint. If Defendant files a motion to dismiss in response to Plaintiff’s

18                forthcoming Amended Complaint, then the deadlines in the Amended Pretrial

19                Scheduling Order (Dkt. #78) will be calculated from Defendant’s Answer to any

20                subsequently amended or operative complaint following a ruling on that motion to

21                dismiss.

22

23   AGREED:

24   DATED: July 29, 2021                        TIMOTHY D. McGONIGLE PROF. CORP.

25                                               By:    /s/ Teresa Z. Youhanaie
                                                       Teresa Z. Youhanaie
26

27                                                     Attorneys for Defendant
                                                       LSP PRODUCTS GROUP, INC.
28
                                                       2
      Case 2:18-cv-02973-TLN-KJN Document 83 Filed 07/29/21 Page 3 of 3


 1
     DATED: July 29, 2021                  MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,
 2                                         PLLC
 3
                                           By: /s/ Rachel Soffin (as authorized on 7/29/21)
 4                                               Rachel Soffin

 5                                               Attorneys for Plaintiff Tiffany Harris
 6

 7

 8
     IT IS SO ORDERED, this the 29th day of July, 2021.
 9

10

11

12                                                        Troy L. Nunley
                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
